                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS

In re: OHIO EXECUTION
 PROTOCOL LITIGATION,
                                                     :       Case No. 2:11-cv-1016

                                                             District Judge Edmund A. Sargus, Jr.
                                                             Magistrate Judge Michael R. Merz

This Order relates to Plaintiff James Frazier



                  ORDER REGARDING MOTION TO QUASH


       This case is before the Court on non-Party Ohio State University Wexner Medical Center’s

(“OSUWMC”) Motion to Quash the Subpoena Duces Tecum propounded by Plaintiff James

Frazier on November 12, 2019 (ECF No. 2659). OSUWMC argues that the medical records sought

by Frazier’s counsel are protected by the Health Insurance Portability and Accountability Act of

1996, Pub. L. 104-191, 110 Stat. 1936, and that OSUWMC has received neither an order from this

Court nor the “satisfactory assurance” of Frazier himself such that disclosure is allowed under the

applicable regulations (Motion, ECF No. 2659, PageID 131758-60, citing 45 C.F.R. §

164.512(e)(1)(i-ii)). Thus, OSUWMC argues that the Court is required to quash the subpoena. Id.

at PageID 131753, citing Fed.R.Civ.P. 45(d)(3)(A).

       Unlike Rule 37, which governs in part discovery requests propounded upon parties, Rule

45 does not require the third party to confer with the subpoenaing party, or otherwise attempt

amicably to resolve or narrow the scope of the dispute, prior to filing a motion to quash. The Court

is aware that there has been correspondence between Frazier’s counsel and general counsel for


                                                 1
OSUWMC (see, e.g., ECF Nos. 2633-1, 2633-2, and 2663-3). However, there is no indication that

trial counsel for Frazier and outside counsel for OSUWMC have conferred in an attempt to provide

the “satisfactory assurance” required before OSUWMC, as a covered entity under HIPAA, may

disclose Frazier’s protected health information. 45 C.F.R. § 164.512(e)(1)(ii). Thus, trial counsel

for Frazier and counsel of record for OSUWMC are ORDERED to confer and attempt to resolve

or narrow the scope of the disagreement prior to December 3, 2019, the date upon which Frazier

must file any memorandum in opposition to the Motion. S.D. Ohio Civ.R. 7.2(a)(2). OSUWMC’s

obligation to comply with the subpoena is SUSPENDED until further order by this Court.



November 26, 2019.
                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge




                                                2
